Citation Nr: 0507271	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-33 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
cardiovascular disease. 

2.  Entitlement to service connection for malnutrition.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel






INTRODUCTION

The veteran served with the Commonwealth Army of the 
Philippines from November 1941 to February 1946.  He was a 
prisoner of war (POW) from April 1942 to August 1942.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied service connection for 
malnutrition and arteriosclerotic cardiovascular disease, and 
entitlement to TDIU due to service-connected disabilities.  

In the decision below, the Board reopens and allows the claim 
for service connection for arteriosclerotic cardiovascular 
disease.  The veteran's claim for entitlement to TDIU due to 
service-connected disabilities is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims for 
entitlement to service connected malnutrition and 
arteriosclerotic cardiovascular disease has been obtained; 
the RO has notified the appellant of the evidence needed to 
substantiate these claims and obtained all relevant evidence 
designated by the appellant.

2.  An unappealed RO decision in May 1991 granted the veteran 
service connection for duodenal bulb deformity with no active 
ulceration consistent with previous ulcer disease, and 
assigned a 10 percent rating.  He was also granted service-
connection and awarded a 0 percent rating for malaria.

3.  An unappealed RO decision in December 1999 denied the 
veteran's claim for service connection for arteriosclerotic 
cardiovascular disease.

4.  The evidence submitted since the last final decision of 
December 1999 is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and it is significant enough that it must be 
considered in order to fairly decide the merits of the claim. 

5.  There is medical evidence of a current diagnosis of 
arteriosclerotic cardiovascular disease and competent 
evidence showing that the veteran served with the 
Commonwealth Army of the Philippines and was a POW interned 
for not less than 30 days.

6.  There is no competent medical evidence that the veteran 
has received treatment or has a current diagnosis of 
malnutrition.


CONCLUSIONS OF LAW

1.  The December 1999 RO determination that denied a claim 
for service connection for arteriosclerotic cardiovascular 
disease is final.  38 U.S.C.A. § 7105 (West 2002);  38 C.F.R. 
§§ 3.104, 20.1103 (2004).  

2.  Evidence received since the December 1999 RO rating 
decision denying service connection for arteriosclerotic 
cardiovascular disease is new and material; accordingly, the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2001).

3.  The criteria for a grant of service connection for 
arteriosclerotic cardiovascular disease have been met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  The criteria for a grant of service connection for 
malnutrition have not been met. 38 U.S.C.A.  §§1101, 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The Board concludes that the discussions in the December 
1999, August 2002 and January 2004 rating decisions; the 
October 2000 and February 2003 Statements of the Case; the 
June 2003, August 2003 and January 2004 Supplemental 
Statements of the Case; and letters sent to the veteran by 
the RO, adequately informed him of the information and 
evidence needed to substantiate his claims for service 
connection for malnutrition and arteriosclerotic 
cardiovascular disease, and entitlement to TDIU, complied 
with VA's notification requirements and set forth the laws 
and regulations applicable to the veteran's claims.  Further, 
the letters from the RO to the veteran dated April 2001, 
September 2003 and November 2003, informed him of the types 
of evidence that would substantiate his claims, that he could 
obtain and submit private evidence in support of his claims, 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claims, and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
notice was provided to the veteran prior to the August 2002 
RO decision that is the subject of this appeal.  
Additionally, the veteran has been presented subsequent 
opportunities to present any evidence in his possession or 
that he could obtain that would substantiate his claims.  
Thus, the Board finds that the veteran received VCAA notice 
at the required time in this case.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the letters of April 2001, September 2003 and 
November 2003 from the RO provided to the appellant do not 
contain the precise language of the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims for service connection.  In the letters noted above, 
the RO asked the veteran to inform the RO about any 
additional information or evidence that he wanted the RO to 
obtain.  In a May 2004 letter, the RO informed him that his 
appeal had been certified to the Board, the RO also informed 
him that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.    

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's available service 
medical records.  In addition, as noted above, the RO 
contacted the veteran prior to August 2002 and by April 2001, 
September 2003 and November 2003 letters and asked him to 
identify all medical providers who treated him for 
malnutrition and arteriosclerotic cardiovascular disease.  
The RO has obtained the identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent a VA clinical examination in October 
2003, which included appropriate historical and clinical 
findings and was adequate for rating purposes.  The Board 
finds this examination, along with other evidence of record, 
provides sufficient findings upon which to determine the 
veteran's entitlement to service connection.   

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case; there has been no prejudice to the 
appellant that would warrant a remand; and his procedural 
rights have not been abridged.  Bernard, supra.

Factual Background

The veteran served with the Commonwealth Army of the 
Philippines from November 1941 to February 1946.  He was a 
POW from April 1942 to August 1942.  The veteran contends 
that he suffers from malnutrition and arteriosclerotic 
cardiovascular disease, which he claims are related to time 
spent as a POW when in service.  Additionally, he claims that 
he is entitled to TDIU as causally related to service 
connected disabilities. 

The veteran's service medical records are negative for 
findings of malnutrition and heart disease, to include 
arteriosclerotic cardiovascular disease.  The veteran claimed 
no disease or injury in his processing affidavits of April 
1945 and December 1945.  The February 1946 discharge 
examination report noted no abnormalities.  An August 1946 
medical tag showed hospitalization for malaria.  

A June 1990 private post-service medical statement submitted 
by the veteran noted that he had received treatment for 
diabetes, arthritis, beri beri, malnutrition and occasional 
abdominal pain.  It did not specify dates of treatment or the 
cause of these ailments.  A January 1991 POW protocol 
examination gave a diagnosis of artereosclerotic heart 
disease.  

A May 1991 rating decision granted the veteran service 
connection for duodenal bulb deformity with no active 
ulceration consistent with previous ulcer disease, and 
awarded a 10 percent rating.  Service connection was granted 
and a 0 percent rating assigned for malaria.  He was denied 
service connection for arteriosclerotic cardiovascular 
disease. 

A private post-service medical report dated July 1998 
provided a diagnosis of coronary heart disease.  In a Former 
POW Medical History Report from January 1991 the veteran 
denied experiencing localized swelling in the lower 
extremities when he was a POW.  He underwent a VA examination 
on November 1998.  The veteran was found to have 
arteriosclerotic heart disease.  The VA examiner noted that 
his heart condition limited his ability to pursue regular 
employment.  

A December 1999 rating decision denied the veteran service 
connection for cardiovascular disease.  The decision 
specified that there was no evidence of a medical nexus 
between his current diagnosis and corresponding symptoms 
during service, such as localized swelling of the legs while 
he was captive.  

In August 16, 2001 the veteran applied to reopen his claim 
for arteriosclerotic heart disease.  He submitted a May 2001 
joint affidavit of two former comrades who were POWs with the 
veteran.  The witnesses testified that the veteran had 
malnutrition and beri beri with swollen legs and feet while 
he was a POW.  The RO determined that this information was 
material to his claim and had not been previously presented.  
Accordingly, the veteran's claim for service connection for 
arteriosclerotic heart disease was reopened.

A private post-service medical certificate dated April 2001 
showed that the veteran was diagnosed with hypertensive heart 
disease.  In a separate statement by the same private 
clinician, it was noted that the veteran had been treated for 
ischemic heart disease beginning in 1993.  In April 2001 the 
clinician stated that he was treating the veteran for several 
conditions to include, ischemic heart disease.  

In September 2001 the veteran filed for TDIU.  He stated that 
he was unable to become gainfully employed as a result of 
suffering from beri beri with swollen legs when he was a POW.  
In October 2001 the veteran underwent a VA examination.  The 
report noted a history of duodenal bulb deformity.  The 
examination showed no findings of malnutrition.   

Pursuant to a request of the RO, in December 2002 the veteran 
clarified the issues for appeal.  He narrowed his appeal to 
service connection for malnutrition and arteriosclerotic 
cardiovascular disease, and entitlement to TDIU.  In April 
2003 the veteran provided a joint sworn statement of several 
acquaintances, family members and neighbors who testified 
that when the veteran was released from captivity as a POW, 
he had swollen legs, feet and joints, and was afflicted with 
dysentery, beri beri and malnutrition.  

Private post-service medical records from August 2003 showed 
that the veteran was receiving treatment for arteriosclerotic 
cardiovascular disease.  The records revealed that the onset 
of findings was in June 1998.  On October 2003 the veteran 
underwent a VA examination.  Upper gastrointestinal series 
were performed.  No abnormal lesions in the stomach or 
duodenum were found.  It was further observed that the 
duodenum was well formed.  Additionally, there was no 
evidence of malaria parasites found in the blood.  The VA 
examiner stated that the veteran's service-connected 
disabilities were stable.  She further concluded that his 
weakened state was a complication of his stroke and not from 
his service-connected disabilities.  The report was negative 
for findings of malnutrition. 



Law and Regulations

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

In addition to the above, the pertinent laws and regulations 
provide that peptic ulcer disease and cardiovascular disease 
will be presumed to have been incurred in service if 
manifested to a compensable degree within the presumptive 
time period. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004). 

38 C.F.R. § 3.1(y) defines a former prisoner of war as an 
individual who, while serving in the active military, naval, 
or air service, was forcibly detained or interned in the line 
of duty by an enemy or foreign government, the agents of 
either, or a hostile force.  See 38 U.S.C.A. § 101(32) (West 
2002).  



In October 2004, 38 C.F.R. § 3.309 relating to presumptive 
diseases concerning POWs was amended as follows:  

Diseases specific as to former prisoners of war. 

(1)  If a veteran is a former prisoner of war, the following 
diseases shall be service-connected if manifested to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumptions of 3.307 are 
also satisfied:  psychosis; any of the anxiety states;  
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
incurrence of frostbite; post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); stroke and its complications.

(2)  If the veteran; (i) Is a former prisoner of war and: 
(ii) Was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifested 
to a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied:  avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy except where related directly to infectious 
causes; cirrhosis of the liver.

69 Fed. Reg. 60083-60090 (October 7, 2004) (to be codified at 
38 C.F.R. § 3.309(c)).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).   
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b)(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail).

New and Material Evidence

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004).  The appellant's 
application to reopen his claim was filed before August 29, 
2001 (the application is dated August 16, 2001); 
consequently, the former version of § 3.156 applies.  
38 C.F.R. § 3.156(a) (2001) provides as follows:   
 
New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the claim.   

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. 

Analysis

Heart Disease

The RO December 1999 rating decision denied service 
connection for arteriosclerotic cardiovascular disease based 
on the absence of evidence of a nexus between a current 
diagnosis and service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  The 
decision stated that there was no evidence to corroborate 
that the veteran suffered from heart disease while he was a 
POW because there was no indication that the he experienced 
swelling of the legs while he was captive, symptoms that are 
consistent with a current diagnosis of heart disease.  

In August 2001 the veteran filed a request to reopen his 
claim.  The evidence he submitted consisted of a joint 
affidavit from former comrades of the veteran and POW's, who 
testified that they observed the veteran afflicted with 
symptoms that were consistent with heart disease when he was 
a POW, namely beri beri with swollen legs, feet and ankle 
joints.  

The evidence on file at the time of the December 1999 RO 
decision included the veteran's service medical records, 
which were negative for any findings relating to a heart 
condition, or related symptoms, as a POW.  The veteran's 
separation examination was negative for any abnormal findings 
regarding his heart or swelling of his legs and feet.  

Post-service VA reports from 1998 showed that the veteran was 
treated for arteriosclerotic cardiovascular disease.  Other 
post-service medical records indicated that the veteran 
continued to experience and receive treatment for 
arteriosclerotic cardiovascular disease after 1998.  

The evidence received since the December 1999 RO decision 
noted above includes an October 2003 VA examination report 
providing a diagnosis arteriosclerotic cardiovascular disease 
and witness statements that corroborate the veteran's 
allegations that he experienced symptoms consistent with 
heart disease when he was a POW and following discharge from 
service.  The additional evidence in question was not 
previously submitted to agency decisionmakers and it, in 
connection with evidence previously assembled (namely, the 
veteran's repeated assertions that his arteriosclerotic 
cardiovascular disease originated during service as a result 
of his captivity as a POW), bears directly and substantially 
upon the specific matter under consideration.  It is neither 
cumulative nor redundant, and it is so significant that it 
must be considered in order to fairly decide the claim.  38 
C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Accordingly, the claim for service connection for a 
heart condition, to include arteriosclerotic cardiovascular 
disease, is reopened.

As noted above, the veteran has been recognized as having 
been a POW from April 1942 to August 1942.  He was diagnosed 
as having arteriosclerotic cardiovascular disease during a VA 
examination in November 1998, shown to a degree of 10 percent 
or more.  See 38 C.F.R. § 4.104, Diagnostic Codes 7007, 7101 
(2004).  The October 2004 amendment to 38 C.F.R. § 3.309 
relating to presumptive diseases concerning POWs no longer 
requires a showing that the veteran experienced localized 
edema during captivity in order to establish service 
connection for arteriosclerotic cardiovascular disease.  
Based upon the new regulations, service connection is 
warranted for arteriosclerotic cardiovascular disease.  

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  Thus, there is no 
prejudice to the veteran in deciding his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94(1993).  Nor is 
there any prejudice to the veteran by the Board's 
consideration of the new regulations, as set forth above, in 
the first instance.

Malnutrition

The veteran claimed no disease or injury, to include 
malnutrition, in his processing affidavits of  April 1945 and 
December 1945.  The February 1946 discharge examination 
report is negative for a finding of malnutrition.

There are no medical records in the years immediately 
following service that make reference to malnutrition.  
Moreover, the treatment records received in conjunction with 
the veteran's claim make no reference to treatment for 
malnutrition.

A June 1990 private medical statement submitted by the 
veteran showed that he had received treatment for 
malnutrition among other ailments.  Dates of treatment were 
not specified.  A January POW protocol examination was 
negative for any findings regarding malnutrition.  

In support of his claim, he submitted the May 2001 joint 
affidavit of two former POW comrades who stated that they had 
seen the veteran suffering from malnutrition when he was 
captive.  Similarly, he submitted an April 2003 sworn 
statement of several acquaintances, family and neighbors who 
testified that when the veteran was released from captivity 
as a POW he had malnutrition.

VA medical examinations from October 2001 and October 2003 
showed no findings of malnutrition.  Post service and service 
medical records do not support a diagnosis or treatment for 
malnutrition.  The only reference to malnutrition is 
contained in the statements prepared by the veteran and lay 
witnesses.  

While the Board is sympathetic to the veteran's beliefs that 
he currently has malnutrition which he claims is related to 
service, neither he or other private lay persons, are 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993). 

The preponderance of the evidence shows that the veteran was 
not been diagnosed with malnutrition when he was in service 
or any time after discharge.  Moreover, even if he showed 
said diagnosis, any malnutrition that the veteran may have 
had is not related to his period of service.  As there is no 
evidence of malnutrition during service or any time 
thereafter, there is no basis for which service connection 
can be established either in a direct or presumptive basis.  
Therefore, service connection is not warranted.


ORDER

Entitlement to service connection for arteriosclerotic 
cardiovascular disease is granted.

Entitlement to service connection for malnutrition is denied.







REMAND

The VA examination report of November 1998 noted that the 
veteran's heart condition limited his ability to pursue 
regular employment.  The Board finds that the issue of 
entitlement to TDIU is intertwined with the issue of 
entitlement to service connection for arteriosclerotic 
cardiovascular disease.  Having determined that the veteran's 
claim of entitlement to service connection for 
arteriosclerotic cardiovascular disease has been reopened and 
granted, the claim for TDIU must be considered de novo with 
consideration given to evidence regarding the veteran's 
treatment for arteriosclerotic cardiovascular disease along 
with other service connected disabilities.  Thus, the Board 
remands the TDIU claim for additional adjudication.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio, 
supra, pertaining to the amended 
version of 38 U.S.C.A.§ 5103(a), which 
requires that the Secretary identify 
for the veteran which evidence the VA 
will obtain and which evidence the 
veteran is expected to present.  The RO 
should provide the veteran written 
notification specific to his claim for 
TDIU.

The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim for TDIU, 
specifically to include all post-service 
medical records in his possession (or 
copies thereof) and any evidence of 
medical care for his arteriosclerotic 
cardiovascular disease that may relate 
his current inability to pursue gainful 
employment to his service-connected 
arteriosclerotic cardiovascular disease.

2.  The RO should obtain the veteran's 
post-service medical treatment records 
for treatment of arteriosclerotic 
cardiovascular disease, to include 
private and VA post-service medical 
records for treatment obtained after 
October 2003, and document all efforts.

3.  Thereafter, the RO should review 
the claims file and ensure that no 
other notification or development 
action, in addition to that directed 
above, is required.  If further action 
is required, the RO should undertake it 
before further adjudication of the 
claim.

4.  Then, the RO should readjudicate 
the veteran's claim for entitlement to 
TDIU, considering all additional 
evidence associated with the claims 
file since October 2003.   If the 
benefits sought on appeal remain 
denied, the veteran should be provided 
with an SSOC.  An appropriate period of 
time should be allowed for response.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


